CONCURS IN JUDGMENT ONLY, SAYING:
 {¶ 11} Although I agree with the majority's affirmance of the trial court's decision, I would analyze this under a de novo review. As the majority correctly states, "The single issue in this appeal is whether Defendant's convictions may be treated separately for purposes of R.C. 2953.32." Whether the convictions may be treated separately under R.C. 2953.32 is a question of law. The trial court does not have discretion to treat them separately, and our review should be de novo rather than abuse of discretion. Otherwise, I agree with the majority. *Page 1